DETAILED ACTION
This action is response to communication:  response to original application filed on 03/20/2019.
Claims 1-20 are currently pending in this application.  
No IDS has been filed for this application.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim elements “computing module configured to convey” included in claims 1-7 are limitations that invokes 35 U.S.C. 112(f). However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 
Applicant may:

(b)   Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)   State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy et al. US Patent Application Publication 2007/0271461 (hereinafter Hardy), in view of Shin et al. US Patent Application Publication 2015/0242606 (hereinafter Shin)

As per claim 1, Hardy teaches a system comprising: a debug target comprising at least one processing unit (paragraphs 41-43 with system having a debug mode; see Figure 1 with product 26 with central processing core); a computing module configured to convey a secure debug mode request and an unlock request to the debug target (paragraphs 41-44 with booting up and receiving debug enable indicator; see Figure 1 with product developer sending request; see also Figure 3); wherein the debug target is configured to: receive the secure debug mode request and the unlock request (see Figure 3 with receiving debug enable and starts debug mode subprocess; see also paragraph 43); in response to validating the unlock request with a previously obtained public key (Figure 3, paragarph 45 with validating the software with public key stored in non-changeable memory); enter secure debug mode (Figure 3, paragarph 48 with allowing debug capability when public key validates the unlock request); unlock the at least one processing unit with data received (Figure 3, paragraph 48-49 wherein debug mode is enabled and processing core is in an operational condition); and perform debug operations on the at least one processing unit (paragraph 49 wherein chip is ready for debug purposes).
	Although Hartley teaches validating the unlock request with a previously obtained public key, Hartley does not explicitly teach wherein the key is obtained from an authentication server.  However, this is merely a design choice and would have been obvious.  As seen in paragraph 34, the software developer saves and stores the key in the memory.  Although not 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hartley with Shin.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by preventing debugging access when change is detected (paragraph 39 of Shin).
	As per claim 2, the Hartley combination eaches wherein prior to the secure debug mode request being conveyed from the computing module to the debug target, a preloaded signed unlock payload is stored in a memory device coupled to the computing module (Hartley paragraph 37 wherein product developer includes software and debug signature; signature is applied to software to form debug capability enabled signed software; see Figure 1). 
	As per claim 3, the Hartley combination teaches wherein the public key of the authentication server was obtained prior to the debug target being located in a secure installation (see Hartley paragraph 27, wherein public key is stored in non-changeable memory during manufacture). 
	As per claim 4, it would have been obvious wherein the unock request comprises a payload which was previously signed by a private key of the authentication server (see Shin paragraph 84 wherein response/request may be the digital signature of the response server).

	As per claim 6, Hartley as modified teaches wherein the debug target comprises a security processor configured to validate a preloaded signed unlock payload and unlock the at least one processing unit with an unlock vector from the preloaded signed unlock payload (see Hartley abstract wherein the debug signature is saved in memory; see abstract and throughout wherein debug signature is validated with public key to unlock and debug the processor).
	As per claim 7, Hartley as modified teaches wherein the computing module and the debug target are located inside of a secure installation and are not able to connect to devcies outside of the secure installation (Hartley Figure 1 with central processing core and elements inside of product/debug target; see abstract and throughout reference wherein chip may be disabled if communication not secure/allowed; also see Shin abstract, figure 1, and throughout with communication only allowed via access control to JTAG port of the processor; cannot connect to devices outside the secure port/connection).
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.
Claim 9 is rejected using the same basis of arguments used to reject claim 2 above.  
Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 12 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above. 

Claim 15 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 17 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 20 is rejected using the same basis of arguments used to reject claim 7 above. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).